     Case 3:20-cv-01464-BEN-BLM Document 41 Filed 02/09/21 PageID.521 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    PACIFIC SURF DESIGNS, INC.,                     Case No.: 3:20-cv-01464-BEN-BLM
      a Delaware corporation,
12
                          Plaintiff,                  ORDER:
13
      v.                                              (1) GRANTING-IN-PART
14
                                                          DEFENDANTS’ MOTION TO
      WHITEWATER WEST INDUSTRIES,
15                                                        DISMISS
      LTD., a Canadian corporation;
16    GEOFFREY CHUTTER, an individual;
                                                      (2) DENYING AS MOOT
      FLOWRIDER INC., a California
17                                                        DEFENDANT CHUTTER’S
      corporation; MARSHALL MYRMAN, an
                                                          MOTION TO DISMISS
18    individual; AQUATIC DEVELOPMENT
      GROUP, INC., a New York corporation;
19                                                    [ECF Nos. 28, 29]
      DAVID KEIM, an individual; and
20    THOMAS LOCHTEFELD, an individual,
21                       Defendants.
22
23          Plaintiff Pacific Surf Designs, Inc. (“PSD”) is suing Defendants Whitewater West
24    Industries, Ltd. (“Whitewater”); Geoffrey Chutter, Flowrider, Inc. (“Flowrider”);
25    Marshall Myrman; Aquatic Development Group, Inc. (“ADG”); David Keim; and
26    Thomas Lochtefeld (collectively, “Defendants” or the “RICO Conspiracy Defendants”)
27    for claims arising in antitrust and racketeering. The matter comes before the Court on
28    Defendants’ Motion to Dismiss for Failure to State a Claim, ECF No. 28, and Defendant
                                                  1
                                                                            3:20-cv-01464-BEN-BLM
     Case 3:20-cv-01464-BEN-BLM Document 41 Filed 02/09/21 PageID.522 Page 2 of 11



 1    Chutter’s Motion to Dismiss for Lack of Jurisdiction, ECF No. 29. As set forth below,
 2    the Motion to Dismiss for Failure to State a Claim is GRANTED-IN-PART, and the
 3    Motion to Dismiss for Lack of Jurisdiction is DENIED AS MOOT.
 4    I.    BACKGROUND1
 5          This case concerns sheet wave machines. Sheet wave machines are amusement
 6    rides that pump a thin but powerful sheet of water over a padded ride surface, allowing a
 7    rider to simulate surfing or boogie boarding. Compl., ¶ 2. Sheet wave machines are
 8    often installed at water parks, hotels, resorts, and municipal swimming pools as well as
 9    on cruise ships. Id.
10          Whitewater has long held the dominant share in this industry—controlling up to
11    97% of the relevant market. Compl., ¶ 17. Whitewater’s CEO is Geoffrey Chutter, one
12    of the named Defendants. Id. at ¶ 29. Whitewater is also the parent company of
13    Flowrider, and Flowrider’s President and Chief Operating Officer, Marshall Myrman, is
14    also one of the named defendants. Id. at ¶¶ 30-31. ADG is Whitewater’s exclusive
15    distributor in most of the United States and also provides consulting services to waterpark
16    developers including hotels, resorts, and municipalities. Id. at ¶ 32. ADG’s Vice
17    President for Business Development, David Keim, is another named defendant. Id. at 33.
18    Finally, Thomas Lochtefeld was one of the first people to patent sheet wave machine
19    technology, some of which has previously been at issue before this Court. Id. at ¶ 76; see
20    Whitewater West Inds. v. Pacific Surf Designs, Inc., S.D. Cal. Case No. 17-cv-1118-
21    BEN-BLM.
22          PSD was founded in 2012 by Richard Alleshouse, who previously worked as an
23    engineer West Loch, Lochtefeld’s sheet wave machine company. Compl., ¶ 93. As an
24    upstart in the market, PSD hoped it could offer superior products at better prices and
25
26
27    1
           The following overview of the facts is drawn from PSD’s Complaint, ECF No. 1,
      which the Court assumes true in analyzing Defendants’ Motion to Dismiss. Erickson v.
28    Pardus, 551 U.S. 89, 94 (2007). The Court is not making factual findings.
                                                 2
                                                                              3:20-cv-01464-BEN-BLM
     Case 3:20-cv-01464-BEN-BLM Document 41 Filed 02/09/21 PageID.523 Page 3 of 11



 1    capture a share of the sheet wave machine market. Compl., ¶ 8. It hoped to compete
 2    with Whitewater for clients both in the general, worldwide market for sheet wave
 3    machines as well as in the smaller submarket for selling sheet wave machines to
 4    municipalities within the United States. Id. However, its hopes were dashed by an
 5    extensive and malicious campaign to thwart PSD’s business and unlawfully corner the
 6    market. Id.
 7          PSD’s first claim for relief alleges Whitewater violated the Sherman Act by
 8    creating and maintaining an unlawful monopoly through anticompetitive behavior.
 9    Compl., ¶¶ 233-47. It alleges Whitewater worked with (1) Lochtefeld and Flowrider to
10    initiate “sham” litigation and (2) ADG to create an unlawful “Exclusion Agreement” used
11    to pressure, coerce, and induce third-party consultants to rig municipal project bids
12    against PSD in an unlawfully monopolistic manner. Id. at ¶ 243. This alleged process
13    cost municipalities and other developers hundreds of thousands of dollars that could have
14    gone to superior, less costly sheet wave machines produced by PSD. Id at ¶ 245.
15          PSD’s second and third claims for relief allege Whitewater and ADG also violated
16    the Sherman Act by entering into an unlawful agreement to restrain trade. Compl., ¶¶
17    248-69. PSD alleges that Whitewater controls up to 97% of the U.S. municipal sheet
18    wave machine market and a correspondingly high share of the worldwide market. Id. at ¶
19    17. PSD argues Whitewater maintains this control through an agreement with ADG, its
20    exclusive distributor in the United States, to pressure municipalities and other buyers into
21    purchasing only Whitewater products at the expense of competitors. Id. at ¶¶ 146-53.
22    Often, municipalities employed third-party intermediaries to help source bids for new city
23    pools that might feature a sheet wave machine, and PSD argues that Whitewater and
24    ADG used their respective roles and market power to force those intermediaries to
25    recommend Whitewater’s products. Id. PSD cites specific examples from Oklahoma,
26    Arkansas, Texas, and Missouri. Id. at ¶¶ 175-89.
27          As discussed below, PSD withdrew its fourth claim for relief for Walker Process
28    Fraud, and thus, the Court does not address it here. See below, Section III.C.
                                                   3
                                                                              3:20-cv-01464-BEN-BLM
     Case 3:20-cv-01464-BEN-BLM Document 41 Filed 02/09/21 PageID.524 Page 4 of 11



 1          PSD’s final two claims for relief allege violations of the Racketeer Influenced and
 2    Corrupt Organizations Act, 18 U.S.C. §§ 1961, et seq. (“RICO”). Claim five is directed
 3    at Whitewater and Geoffrey Chutter, while claim six is levied against each named
 4    Defendant together. These claims allege the RICO Conspiracy Defendants schemed to
 5    put PSD out of business, rig project bids, and deprive PSD of market share. Opp’n, ECF
 6    No. 33, 26. PSD alleges the RICO Conspiracy Defendants used email communications to
 7    carry out their scheme. Id. Notably, however, PSD does not allege specific money or
 8    property the RICO Conspiracy Defendants took from it because of the scheme.
 9    II.   LEGAL STANDARD
10          A dismissal under Rule 12(b)(6) may be based on the lack of a cognizable legal
11    theory or absence of sufficient facts to support a cognizable legal theory. Johnson v.
12    Riverside Healthcare Sys., 534 F.3d 1116, 1121 (9th Cir. 2008); Navarro v. Block, 250
13    F.3d 729, 732 (9th Cir. 2001). When considering a Rule 12(b)(6) motion, the Court
14    “accept[s] as true facts alleged and draw[s] inferences from them in the light most
15    favorable to the plaintiff.” Stacy v. Rederite Otto Danielsen, 609 F.3d 1033, 1035 (9th
16    Cir. 2010). A plaintiff must not merely allege conceivably unlawful conduct but must
17    allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.
18    v. Twombly, 550 U.S. 544, 570 (2007). “A claim is facially plausible ‘when the plaintiff
19    pleads factual content that allows the court to draw the reasonable inference that the
20    defendant is liable for the misconduct alleged.’” Zixiang Li v. Kerry, 710 F.3d 995, 999
21    (9th Cir. 2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “Threadbare
22    recitals of the elements of a cause of action, supported by mere conclusory statements, do
23    not suffice.” Iqbal, 556 U.S. at 678.
24          If a court dismisses a complaint, it may grant leave to amend unless “the pleading
25    could not possibly be cured by the allegation of other facts.” Cook, Perkiss & Liehe, Inc.
26    v. N. Cal. Collection Serv. Inc., 911 F.2d 242, 247 (9th Cir. 1990).
27    ///
28
                                                     4
                                                                                 3:20-cv-01464-BEN-BLM
     Case 3:20-cv-01464-BEN-BLM Document 41 Filed 02/09/21 PageID.525 Page 5 of 11



 1    III.   ANALYSIS
 2           A.    Claim 1: Unlawful Monopolization or Attempted Monopolization
 3           PSD alleges Whitewater either created or attempted to create an unlawful
 4    monopoly in the worldwide sheet wave machine market. Compl., ¶¶ 233-47. In moving
 5    to dismiss this claim, Whitewater argues PSD makes no allegation of anticompetitive
 6    conduct. Mot., ECF No. 28, 5. It also argues the Noerr-Pennington Doctrine and statute
 7    of limitations bar certain allegations from forming the basis of an unlawful monopoly
 8    claim here. Id. at 5-11. As discussed below, the Court finds at least a portion of the
 9    alleged unlawful conduct is not protected by the Noerr-Pennington Doctrine, and
10    therefore, denies the Motion to Dismiss with respect to Claim 1.
11           Section 2 of the Sherman Act (“Section 2”) makes it a crime to “monopolize, or
12    attempt to monopolize, or combine or conspire with any other person or persons, to
13    monopolize any part of the trade or commerce among the several States, or with foreign
14    nations.” 15 U.S.C. § 2. Congress has also established a private right of action to “any
15    person who shall be injured in his business or property by reason of anything forbidden in
16    the antitrust laws,” providing for treble damages, costs, and attorney’s fees. 15 U.S.C. §
17    15. To state a claim for unlawful monopolization under Section 2, a plaintiff must allege
18    “(1) [p]ossession of monopoly power in the relevant market; (2) willful acquisition or
19    maintenance of that power; and (3) causal antitrust injury.” SmileCare Dental Group v.
20    Delta Dental Plan of Cal., Inc., 88 F.3d 780, 783 (9th Cir. 1996).
21           Turning to the first element, PSD alleges (and Whitewater does not dispute) that
22    Whitewater has monopoly power in the relevant market—here, the worldwide sheet wave
23    machine market. Compl., ¶¶ 234-36. With the first element established, the Court turns
24    to whether Whitewater willfully acquired or maintained its monopoly power and whether
25    its conduct caused PSD’s alleged antitrust injury. See SmileCare, 88 F.3d at 783.
26           “[I]n addition to the possession of monopoly power in the relevant market,” a
27    plaintiff must also establish “‘the willful acquisition or maintenance of that power as
28    distinguished from growth or development as a consequence of a superior product,
                                                   5
                                                                              3:20-cv-01464-BEN-BLM
     Case 3:20-cv-01464-BEN-BLM Document 41 Filed 02/09/21 PageID.526 Page 6 of 11



 1    business acumen, or historic accident.’” Verizon Commc'ns Inc. v. Law Offices of Curtis
 2    V. Trinko, LLP, 540 U.S. 398, 407 (2004) (quoting United States v. Grinnell Corp., 384
 3    U.S. 563, 570–571 (1966)). Hence, for a violation of 15 U.S.C. § 2 to occur, “[t]he
 4    possession of monopoly power will not be found unlawful unless it is accompanied by an
 5    element of anticompetitive conduct.” Id. Anticompetitive conduct “is behavior that
 6    tends to impair the opportunities of rivals and either does not further competition on the
 7    merits or does so in an unnecessarily restrictive way.” Cascade Health Solutions v.
 8    PeaceHealth, 515 F.3d 883, 894 (9th Cir. 2008); see also Image Tech. Serv., Inc. v.
 9    Eastman Kodak Co., 125 F.3d 1195, 1208 (9th Cir. 1997). Here, PSD alleges
10    Whitewater engaged in anticompetitive conduct by “pressure[ing], coerc[ing], or
11    induc[ing] third-party consultants . . . to participate in the rigging of bid specifications
12    for U.S. municipal contracts for sheet wave machines.” Compl., ¶ 240 (emphasis added).
13    Whitewater, however, argues PSD’s Complaint fails to plausibly allege anticompetitive
14    conduct because its allegedly unlawful bid-rigging activities are protected by the Noerr-
15    Pennington Doctrine. Mot., 6-13.
16          The Noerr–Pennington Doctrine provides immunity to private entities from
17    liability under antitrust laws for conduct related to petitioning any branch of government
18    to influence the passage or enforcement of laws that might have anticompetitive effects.
19    See Microsoft Corp. v. Motorola, Inc., 795 F.3d 1024, 1047 (9th Cir. 2015); Sosa v.
20    DIRECTTV, Inc., 437 F.3d 923, 942 (9th Cir. 2006). The doctrine “has since been
21    expanded to ensure that ‘those who petition any department of the government,’. . . ‘are
22    immune from . . . liability for their petitioning conduct.’” Microsoft, 795 F.3d at 1047
23    (citations omitted). It originates with the principle that “efforts to influence public
24    officials do not violate the antitrust laws even though intended to eliminate competition.”
25    United Mine Workers v. Pennington, 381 U.S. 657, 670 (1965). Nonetheless, it is less
26    clear that the Noerr-Pennington Doctrine applies to pressuring, coercing, or inducing
27    third-party intermediaries to influence public officials, which is what PSD alleges here.
28    However, Whitewater’s argument that such conduct falls outside the scope of the Noerr-
                                                     6
                                                                                 3:20-cv-01464-BEN-BLM
     Case 3:20-cv-01464-BEN-BLM Document 41 Filed 02/09/21 PageID.527 Page 7 of 11



 1    Pennington Doctrine is equally unpersuasive.
 2          Whitewater argues that PSD “cites to no authority indicating the involvement of a
 3    third party, working on behalf of a public municipality to develop the specifications for a
 4    government project, somehow strips Defendants of their First Amendment petitioning
 5    rights.” Reply, ECF No. 36, 5. But this only states the obvious: the Noerr-Pennington
 6    Doctrine applies to attempts to influence public officials. See Pennington, 381 U.S. at
 7    670. The Complaint, by contrast, alleges Whitewater attempted to influence third-party
 8    intermediaries, who in turn influenced public officials.
 9          Without deciding whether attempts to influence third-party intermediaries are
10    entitled to the protections provided by the Noerr-Pennington Doctrine, the Court finds
11    PSD plausibly pleads anticompetitive conduct to support a claim for violation of Section
12    2 by alleging Whitewater pressured third-party intermediaries to rig bid specifications for
13    sheet wave machines in the relevant markets. PSD also detailed the damages it sustained
14    from Whitewater’s conduct. See Compl., ¶ 246. Accordingly, the Court finds PSD has
15    adequately pled the elements of a Section 2 violation, and as a result, denies Defendants’
16    Motion to Dismiss this claim.
17          B.     Claims 2 & 3: Unlawful Restraint of Trade
18          PSD next alleges Whitewater and ADG “willfully and with specific intent agreed
19    with one another to unreasonably restrain trade and foreclose competition” in both the
20    worldwide and United States municipal sheet wave machine markets in violation of 15
21    U.S.C. § 1, Section 1 of the Sherman Act (“Section 1”). Compl., ¶¶ 250, 261.
22    Defendants argue (1) the Complaint lacks factual detail about the alleged conspiracy, (2)
23    none of the conduct alleged constitutes an unreasonable restraint on trade, and (3)
24    Whitewater and ADG, the defendants named in these claims, “are legally incapable of
25    conspiring under the Supreme Court’s decision in Copperweld Corp. v. Independence
26    Tube Corp., 467 U.S. 752 (1984).” Mot., 18.
27          “To state a claim under Section 1, a plaintiff must allege (1) a contract,
28    combination, or conspiracy between two or more entities; (2) in unreasonable restraint of
                                                   7
                                                                               3:20-cv-01464-BEN-BLM
     Case 3:20-cv-01464-BEN-BLM Document 41 Filed 02/09/21 PageID.528 Page 8 of 11



 1    trade; that (3) affects interstate commerce.” Pro Search Plus, LLC v. VFM Leonardo,
 2    Inc., Case No. 12-2102-JLS-ANX, 2013 WL 6229141, at *5 (C.D. Cal. Dec. 2, 2013)
 3    (citing 15 U.S.C. § 1; Am. Ad Mgmt., Inc. v. GTE Corp., 92 F.3d 781, 788 (9th Cir.
 4    1996)). Defendants mistakenly argue PSD attempts to show an antitrust conspiracy,
 5    which would invoke a heightened pleading standard, Mot., 22-23, but this is not the
 6    allegation. Instead, PSD alleges Whitewater and ADG entered into a contract (the
 7    “Exclusion Agreement”) “that foreclosed PSD and harmed competition in the relevant
 8    sheet wave machine markets.” Opp’n, 18.
 9          Turning to the three elements of a Section 1 claim, the Court finds PSD pled
10    sufficient facts to state a plausible claim for relief. First, PSD alleges Whitewater and
11    ADG—i.e., two or more entities—have a de facto agreement that goes beyond their
12    licensing agreement to pressure intermediaries to reject Whitewater’s competitors,
13    including PSD. Compl., ¶ 147. Second, PSD plausibly alleges a litany of specific
14    actions, taken pursuant to an Exclusion Agreement, designed to exclude PSD and other
15    competitors from the relevant sheet wave machine markets. See Id. at ¶¶ 251, 262.
16    These allegations plausibly allege a contract to impose an unreasonable restraint on trade.
17    Third, the parties do not dispute the allegation that Defendants’ conduct allegedly affects
18    interstate commerce. Accordingly, the Court finds PSD has adequately pled violations of
19    Section 1.
20          Defendants also argue that because they are parties with “a common economic
21    interest and without diverging interests” they are not capable of creating an antitrust
22    conspiracy. Mot., 22 (citing Copperweld, 467 U.S. at 773). In support of this argument,
23    they contend that “ADG recommends [Whitewater’s sheet wave machine] not because of
24    any anticompetitive restraint in its license agreement, but rather because ADG—as the
25    exclusive distributor of [Whitewater’s sheet wave machine]—has a legitimate financial
26    interest in recommending that product instead of others.” Reply, 9. In other words, the
27    Parties agree Whitewater and ADG have an exclusive licensing agreement but disagree
28    about whether the licensing agreement (1) contains a de facto agreement to squeeze out
                                                   8
                                                                               3:20-cv-01464-BEN-BLM
     Case 3:20-cv-01464-BEN-BLM Document 41 Filed 02/09/21 PageID.529 Page 9 of 11



 1    Whitewater’s competition and (2) in this context, is unlawful anticompetitive behavior.
 2          “Behavior that otherwise might comply with antitrust law may be impermissibly
 3    exclusionary when practiced by a monopolist.” United States v. Dentsply Int’l, Inc., 399
 4    F.3d 181, 187 (3d Cir. 2005). While “an exclusive dealing arrangement does not
 5    constitute a per se violation of [15 U.S.C. § 1],” Twin City Sportservice, Inc. v. Charles
 6    O. Finley & Co., Inc., 676 F.2d 1291, 1303-04 (9th Cir. 1982), “[u]nder the antitrust rule
 7    of reason, an exclusive dealing arrangement violates section 1 [] if its effect is to
 8    ‘foreclose competition in a substantial share of the line of commerce affected.’” Allied
 9    Orthopedic Appliances Inc. v. Tyco Health Care Grp. LP, 592 F.3d 991, 996 (9th Cir.
10    2010) (quoting Tampa Elec. Co. v. Nashville Coal Co., 365 U.S. 320, 327 (1961)). That
11    is precisely what PSD alleges here.
12          PSD provides plausible allegations that Whitewater and ADG control up to 97% of
13    the U.S. municipal sheet wave machine market and a correspondingly high share of the
14    worldwide market. Compl., ¶ 17. PSD also plausibly alleges that when ADG consulted
15    on several specific municipal installations, it not only promoted Whitewater’s sheet wave
16    machine but also did so in a manner that foreclosed competition in a substantial share of
17    the relevant markets. See Allied Orthopedic, 592 F.3d at 996. While PSD must later
18    prove this anticompetitive conduct and support its allegations with admissible evidence, it
19    has certainly alleged “enough facts to state a claim to relief that is plausible on its face.”
20    Twombly, 550 U.S. at 570. Accordingly, Defendants’ Motion to Dismiss claims 2 and 3
21    is denied.
22          C.     Count 4: Walker Process Claim
23          In its Opposition to the Motion to Dismiss for Failure to State a Claim, PSD
24    withdrew Count 4 of its Complaint without prejudice. Opp’n, 23-24. Accordingly, the
25    Court grants Defendants’ Motion to Dismiss this claim.
26          D.     Counts 5 & 6: RICO Claims
27          Finally, PSD brings two claims for violations of 18 U.S.C. § 1961 and § 1962(d)
28    against Chutter, Whitewater, and the RICO Conspiracy Defendants. Compl., ¶¶ 292,
                                                     9
                                                                                 3:20-cv-01464-BEN-BLM
     Case 3:20-cv-01464-BEN-BLM Document 41 Filed 02/09/21 PageID.530 Page 10 of 11



 1    309. “In essence, PSD alleges that Defendants schemed to eliminate PSD as competition
 2    and to put PSD out of business,” by disparaging PSD’s reputation, threatening customers
 3    with litigation, bringing frivolous lawsuits, and rigging bids. Opp’n, 26 (quotations
 4    omitted).
 5          To establish a RICO claim, a plaintiff must prove “(1) conduct (2) of an enterprise
 6    (3) through a pattern (4) of racketeering activity (known as ‘predicate acts’) (5) causing
 7    injury to plaintiff's ‘business or property.’” Living Designs, Inc. v. E.I. Dupont de
 8    Nemours & Co., 431 F.3d 353, 361 (9th Cir. 2005) (quoting Grimmett v. Brown, 75 F.3d
 9    506, 510 (9th Cir. 1996)). PSD argues the “predicate act” here is wire fraud, a violation
10    of 18 U.S.C. § 1343. Opp’n, 24. Wire fraud, in turn, requires “(1) a scheme to defraud,
11    (2) use of the wires in furtherance of the scheme and (3) specific intent to deceive or
12    defraud.” United States v. Hussain, 972 F.3d 1138, 1143 (9th Cir. 2020). To establish
13    standing for a RICO claim, a plaintiff must “show proof of concrete financial loss, and
14    not mere injury to a valuable intangible property interest.” Chaset v. Fleer/Skybox Int’l,
15    LP, 300 F.3d 1083, 1086-87 (9th Cir. 2002). “[M]arket share is neither tangible or
16    intangible property; its loss is far too amorphous a blow to support a claim of mail fraud.”
17    Lancaster Cmty. Hosp. v. Antelope Valley Hosp. Dist., 940 F.2d 397, 406 (9th Cir. 1991).
18    It is here that PSD’s RICO claims fail.
19          “In essence, PSD alleges that Defendants schemed to ‘eliminate PSD as
20    competition’ and to ‘put PSD out of business.’” Opp’n, 26. This, stated in PSD’s own
21    words, essentially argues that Defendants sought to capture additional market share and
22    deprived PSD of future business by squeezing PSD out of the sheet wave machine
23    market. Capturing additional market share, unlike the taking of money or property, does
24    not meet the concrete injury standard articulated by the Ninth Circuit in Lancaster. 940
25    F.2d at 406. The claims lack allegation of “a harm to a specific business or property
26    interest” required to plausibly state a claim for wire fraud. Diaz v. Gates, 420 F.3d 897,
27    900 (9th Cir. 2005).
28          Because PSD has not adequately pled a predicate act required for its RICO claims,
                                                   10
                                                                               3:20-cv-01464-BEN-BLM
     Case 3:20-cv-01464-BEN-BLM Document 41 Filed 02/09/21 PageID.531 Page 11 of 11



 1    Defendants’ Motion to Dismiss those claims is granted.
 2           E.    Motion to Dismiss for Lack of Personal Jurisdiction
 3           Concurrent with Defendants’ Motion to Dismiss for Failure to State a Claim,
 4    Defendant Chutter filed a Motion to Dismiss for Lack of Personal Jurisdiction. ECF No.
 5    29. Chutter is Whitewater’s CEO but is only named as an individual defendant for PSD’s
 6    fifth and sixth claims, which allege RICO violations. Compl., ¶¶ 289-313. As discussed
 7    above, those claims have been dismissed and deciding the Motion at this juncture would
 8    have no effect on the case. Accordingly, the Motion to Dismiss for Lack of Personal
 9    Jurisdiction is denied as moot. See, e.g., Tur v. YouTube, Inc., 562 F.3d 1212, 1214 (9th
10    Cir. 2009) (concluding “that an issue is moot when deciding it would have no effect
11    within the confines of the case”).
12    IV.    CONCLUSION
13           For the foregoing reasons, Defendants’ Motion to Dismiss for Failure to State a
14    Claim, ECF No. 28, is GRANTED-IN-PART, as follows:
15           1.    Defendants’ Motion to Dismiss the first through third claims for relief in the
16    Complaint is DENIED.
17           2.    Defendants’ Motion to Dismiss Plaintiff’s fourth through sixth claims for
18    relief in the Complaint is GRANTED. These claims are dismissed.
19           3.    If Plaintiff wishes to file an amended complaint, Plaintiff must request leave
20    of this Court within fourteen (14) days of this Order. See Fed. R. Civ. P. 15(a)(2).
21           IT IS SO ORDERED.
22          Dated: February 8, 2021                __________________________________
                                                   HON. ROGER T. BENITEZ
23
                                                   United States District Judge
24
25
26
27
28
                                                  11
                                                                              3:20-cv-01464-BEN-BLM
